Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9, Poe, Jr. (U.S. 6,101,447) discloses a non-transitory computer-readable medium (see fig. 3-4 comprising processor 33 and memory, also refer to col. 31 lines 35-39) comprising instructions which, when executed by a computer system (37, fig. 3), cause the computer system to carry out a method of operating an oil/gas facility for processing oil and gas from a reservoir (see fig. 1-2 and refer to abstract), including steps of:  
5receiving input data concerning condensate phase and gas phase components in the reservoir (refer to col. 8 lines 51-58: pseudocritical properties are based on gas and condensate produced), the input data characterizing both phase components (refer to col. 8 lines 51-58); determining PVT parameters of the reservoir phase components (col. 5 line 65-col. 6 line 9: pressure, temperature, and volume measurements are taken at the surface of the ground and at the separator and sent to the system bus 32. Also refer to col. 11 lines 3-5). 
Marchesini et al. (U.S. 2015/0284621A1) disclose determining normalized pressure based on formation properties such as capillary pressure (refer to paragraph 0022 and 0044). 
However, the combination of Poe, Jr. and Marchesini et al. fail to teach determining a pore capillary pressure of the reservoir based on the received input data; 
Regarding claim 18, Poe, Jr. (U.S. 6,101,447) teach all the limitation of this claim except “the step of setting of the oil/gas facility based on the determined pressure, volume and temperature (PVT) parameters includes adjusting the at least one facility component to accommodate a higher saturation pressure and condensate-to-gas ratio due to the pore capillary pressure when the reservoir is operating in a two-phase gas-condensate region”. This limitation was previously recited in claim 13 which was objected to as being allowable, and is now cancelled. 
Regarding claim 19, Poe, Jr. (U.S. 6,101,447) teach all the limitation of this claim except “wherein the step of setting of the oil/gas facility based on the determined pressure, volume and temperature (PVT) parameters includes adjusting the at least one facility component to accommodate a lower saturation pressure and larger dry oil production due to the pore capillary pressure when the reservoir is operating in a dissolved-gas phase region”. This limitation was previously recited in claim 14 which was objected to as being allowable, and is now cancelled. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Giovanna Wright/Primary Examiner, Art Unit 3672     
                                                                                                                                                                                                   /Y.A/
05/03/2021